Citation Nr: 0124352	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  98-10 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

1.  Entitlement to service connection for the claimed 
bilateral hearing loss.  

2.  Entitlement to service connection for the claimed 
tinnitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to April 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1998.  

The veteran subsequently testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO 
in July 2001.



REMAND

In this case, the veteran contends that he developed hearing 
loss and tinnitus due to noise exposure during service.  More 
specifically, the veteran asserts that he was exposed to 
gunfire during basic training and that earplugs were never 
issued for protection.  

A careful review of the veteran's service medical records 
shows that the veteran received audiometric testing at his 
entrance examination in August 1967 as well as his discharge 
examination in April 1969.  

Specifically, the audiometric testing in August 1967 showed 
puretone thresholds in decibels (converted to ISO units) as 
follows: 





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
0
10
20
10
LEFT
5
0
0
25
30
25

Audiometric testing in April 1969 showed puretone thresholds 
in decibels as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
-5
5
0
20
25
LEFT
0
-5
-5
0
5
20

The service medical records are negative for any complaints, 
findings or diagnoses of hearing loss or tinnitus.  However, 
the April 1969 Report of Medical History shows that the 
veteran had running ears.  

The record reflects that the veteran did not seek treatment 
for hearing loss after discharge from service until June 
1991.  Private treatment reports show that the veteran had a 
bilateral sloping mild-moderate high frequency loss in the 
left and a sloping mild-moderate severe high frequency 
sensorineural hearing loss in the right ear.  SRT's were 
within normal limits bilaterally as were speech 
discrimination scores.

The examiner was afforded a VA audiological examination in 
November 1997.  

The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
35
65
65
LEFT
5
10
35
50
50

The average in the right ear was 43 and the average in the 
left ear was 36.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 94 
in the left ear.  

The diagnosis was that of high frequency sensorineural 
hearing loss bilaterally.  The examiner noted that the C-File 
was not available for review and, importantly, the examiner 
did not opine as to the likely etiology of the veteran's 
hearing loss based on the evidence of record.  

The veteran testified at two personal hearings, one before a 
Hearing Officer at the RO in July 1998, and the other before 
the undersigned Member of the Board in July 2001.  The 
veteran testified that he first noticed hearing loss and 
tinnitus during basic training at the rifle range.  The 
veteran indicated that he ignored the hearing loss problem 
until he sought treatment in 1991 at the urging of his 
family.  

The veteran also testified that his post-service employment 
consisted of only office work and that he had not been 
exposed to loud noises since service.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Also, regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Moreover, governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 
5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. 
§ 3.326 (2000).  

In light of the evidence of record and the VCAA, the Board 
finds that the case should be remanded to afford the veteran 
another VA examination for the purpose of determining the 
nature and likely etiology of the claimed conditions.  

Due to the necessity of another VA examination, all pertinent 
medical records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hearing loss and tinnitus, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed hearing loss and 
tinnitus.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
hearing loss disability.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, that the veteran has current 
disability manifested by hearing loss and 
tinnitus due to the reported noise 
exposure in service or other disease or 
injury which was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




